Scott,- J.:
- Appeal by defendant from the determination of the Appellate Term affirming a judgment of the Municipal Court for the recovery of a penalty.
■ We have recently- had occasion to discuss at some length the provisions of the Building. Code of the city of Hew York with reference to the erection of so-called “ sky signs ” upon buildings, and ■ concluded that such erections were structures which could not lawfully be erected until plans therefor had been, filed and á permit issued»' (City of New York v. Wineburgh Advertising. Co., 122 App. Div. 748.)
In the, present case| the defendant filed plans and specifications for a sign' nine feet -high and obtained the approval thereof and a permit. It thereupon proceeded to erect -and maintain a ■ sign twenty-five feet high, and, after., notice., to. remove it, omitted to do so for more than ten days. ■
■ It. is manifest that a permit for a sign nine feet.high furnished no authority- to erect, one twenty-five feet high, and hence, in fact- and legal effect, defendant erected its sign, and has maintained it without having applied for or obtained any permit therefor. It thus sub jected itself- to á penalty of $50 for erecting the sign, and to a further penalty of $250 for maintaining it. (Building Code, § 150.) ■ That judgment has been-rendered against it for .only one penalty gives the defendant no cause to complain. In' our opinion no such structure as a “ sky sign,” of whatever dimensions, can be lawfully erected in the city of Hew York without ..the filing of plans and- specifications and the issue of a permit. The question- of the constitutionality of the “ sky sign ” ordinance, which is sq earnestly *643argued upon the briefs, and which is certainly not free from doubt, does not, as we regard it, arise upon the present appeal. The determination of the Appellate Term must be affirmed, with costs.
_ Patterson, P. J., McLaughlin and Houghton, JJ., concurred; Laughlin, J., dissented.